ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 6th day of December, 1990
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to the Court of Special Appeals for reconsideration in light of State v. Hall, 321 Md. 178, 582 A.2d 507 (1990) (No. 2, September Term, 1990, decided on December 3, 1990). Costs in this Court and in the Court of Special Appeals to be paid by Junius Edward Shaw.